Citation Nr: 0204016	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  96-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1968.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In April 1998, the veteran 
indicated in writing that he was willing to testify before a 
Board member by video teleconferencing.  On May 12, 1998, a 
video teleconference hearing was held before the undersigned.  
In November 1998, the Board remanded the veteran's case to 
the RO for further action.  The development action was 
undertaken by the RO and the veteran's case has been returned 
to the Board.  



FINDINGS OF FACT


1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence in 
order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The veteran did not serve in combat while in service.

3.  Service records or other credible supporting evidence do 
not verify the claimed non-combat stressors.  

4.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

The veteran does not have PTSD which is of service origin.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he has PTSD resulting from 
experiences during service in Vietnam.  

The claims folder contains documents reflecting numerous 
medical diagnoses of PTSD.  In a Veterans Administration 
Medical Center (VAMC) record reflecting hospitalization 
between September 1988 and October 1988, there was a 
diagnosis of provisional PTSD.  In a February 1987 letter, 
Howard S. Weiss, M.D., noted that the veteran had a twenty 
year history of PTSD.  In VAMC hospitalization records dated 
between September 1989 and January 1990 and between September 
1993 and January 1994, there were diagnoses of PTSD.  PTSD 
was also diagnosed on a November 1994 VA psychiatric 
examination.  

Regarding the veteran's service, a DD Form 214 associated 
with the claims file in February 1989 reflects that the 
veteran had active duty from January 1964 to January 1968 and 
that his military occupational specialty was corrosion 
control specialist.  No period of foreign service was 
indicated.  Another copy of the veteran's DD Form 214 was 
subsequently associated with the claims file.  This document, 
clearly altered, reflects one year and six months of foreign 
service.  The veteran's service administrative records 
reflect that he received training as an aircraft mechanic and 
worked as an aircraft mechanic from July 1964 to August 1966 
and as a corrosion control specialist from August 1966 to 
January 1968.  These records also include a section labeled 
"Foreign Service Summary," in which handwritten dates 
indicate foreign service from November 4, 1965 to December 
21, 1965.  

The claims file contains the copy of a DD Form 149, 
Application for Correction of Military Record, dated in April 
1987 and signed by the veteran.  On this form, the veteran 
stated that he was seeking correction of his record because, 
in part, his DD Form 214 did not mention his service in 
Vietnam and the awarding of an Armed Forces Expeditionary 
Medal.  

The claims file also contains a copy of an undated form 
letter from General W. C. Westmoreland, with the veteran's 
name and Air Force service number typed in at the top.  This 
letter includes the following text:

"Since the complex nature of the 
struggle here in South Vietnam requires a 
concerted team effort, sometimes 
individual actions deserving of 
recognition are overlooked.  Indeed, the 
fact that you successfully carried out 
your duties in this demanding 
counterinsurgency in itself deserves 
recognition.  In addition to our Nation's 
recognition in the form of the Armed 
Forces Expeditionary Medal which you are 
entitled to wear I want you to have 
another symbol of gratitude for your 
service in Vietnam.  

The attached card is presented with the 
hope you will carry it as a token of my 
appreciation for a job well done."  

In his September 1988 hospitalization record, it was noted 
that the veteran claimed that he enlisted in the Air Force at 
18 and became a crew chief on a transport plane, flying from 
Japan to Vietnam and back to Japan.  He stated that he 
brought in cargo and troops and took out body bags and aided 
with identification of the dead.  Reportedly, he could not be 
more specific concerning details, although he had 
approximately a year and a half of overseas duty.  

In February 1990, additional documents were received 
regarding the veteran's service.  Two documents are copies of 
patches, one of which reflects "Tactical Air Command."  The 
other patch appears to reflect, in part, "Herkey Healers" 
and is apparently affiliated with a unit that served in 
Vietnam.  The documents also include a DD Form 215, which is 
dated in July 1987.  This form appears to amend the veteran's 
Form DD 214 to include, in part, an "Armed Forces 
Expeditionary Medal (Vietnam)." Finally, the documents 
include a copy of a July 1987 letter to the veteran from the 
Air Force Military Personnel Center, advising the veteran 
that his military records had been corrected in accordance 
with his request.  

In a written memorandum, dated in February 1990, the veteran 
indicated that he had been assigned to the 778th Tactical 
Airlift Squadron at Pope Air Force Base, North Carolina, and 
the 51st "FIW DET 2" at Ton Son Nhut Air Base in Vietnam.  
During his time at the air base in Vietnam (approximately 
from November 12, 1964 to April 15, 1966), the veteran 
reported being assigned to fly live ground support troops on 
a C-130 into Vietnam via NAHA airbase in Okinawa.  Their 
mission was described as being to operate out of Ton Son Nhut 
Air base (approximately 5 miles out of Saigon) and fly all 
over South Vietnam to recover the dead American soldiers, 
mostly Army and Marines.  In that the veteran was new to the 
flight crew, he was reportedly assigned to help the Army and 
Marine air medics bring in the body bags from the field.  The 
veteran claimed that he was involved in actual combat 
conditions more times that he could remember.  The most 
traumatic stressor for the veteran was described as having to 
put the remains of an Army soldier who had been tortured, 
disemboweled and dismembered by the Viet Cong just outside of 
Pleiku.  The veteran's primary job was reported to be bagging 
and tagging bodies and keeping the airplane clean.  The 
veteran also claimed that the aircrew brought in barrels of 
Agent Orange and handled it on a weekly basis.  The veteran 
asserted that there was confirmation for this activity in the 
fact that he was chosen to participate in an Air Force Study 
in 1981 allegedly due to his involvement with Agent Orange 
and "Operation Ranch Hand."  

In a September 1990 written statement, the veteran reasserted 
that he had been involved with flights carrying dead American 
soldiers from Vietnam.  He claimed that he was in operations 
requiring travel between Nha Trang, Saigon, Tan Son Nhut, Da 
Nang and Pleiku, while some of the bases were just being 
built up.  The veteran against claimed that he bagged bodies, 
tagged them and returned them to Tan Son Nhut out of Saigon, 
where the main mortuary was located.  Reportedly, civilian 
embalmers placed the bodies into caskets, and the veteran was 
involved in transporting the caskets back to NAHA.  The 
veteran claimed that he drew flight pay and hazardous duty 
pay (combat pay) during this time.  The veteran asserted that 
very occasionally, he would be flown back to Hickam Air Force 
Base in Hawaii and McClelland Air Force Base in Sacramento, 
and that he also spent four periods of R & R at Tachikowa Air 
Base in Japan.  

In a written statement received in October 1990, the veteran 
reported that a clerk had corrected his DD Form 214 to 
reflect his period of foreign service.  He claimed that his 
military personnel records reflected that he had made the 
transition to corrosion control specialist in August 1966, 
four months after his return from Vietnam.  The veteran 
asserted that he had been an aircraft mechanic and that this 
was his primary specialty, while air evacuation specialist 
was his secondary specialty.  The veteran asserted that all 
such career field personnel were associated with flight 
support of a troop carrier (in his case, a C-130-E model 
aircraft).  Reportedly, he was initially assigned as a 3rd 
level helper to a flight crew prior to departing for Vietnam, 
and that each crew of a C-130-E model carried a 43151 E-5 
crew chief (staff sergeant or above), a 43151 assistant crew 
chief (airman first class or above) and a 43131 third level 
helper (A3C or Airman 2nd class (A2C)).  The veteran asserted 
that, upon arrival in Vietnam, he was advised that he would 
be an air evacuation specialist, assigned temporarily with 
the MACV-SOG detachment in Thon Son Nhut.  The veteran 
recalled that the Air Studies Group was based at Nha Trang 
and was a part of a squadron of C-130s loaned out to MACV-SOG 
on a TDY (temporary duty) basis.  He also reported that his 
home base (Pope Air Force Base) loaned 5 C-130s to the 
aforementioned squadron with a reporting procedure that made 
them accountable to the 51st FIW DET 2 based at NAHA AFB in 
Okinawa.  

In his statement, the veteran continued to provide numerous 
details regarding the MACV-SOG C-130 squadron.  He suggested 
that he was involved in some way with the Fifth Special 
Forces Group (Green Berets) in covert, poorly documented 
operations on the Cambodian and Laotian borders.  The veteran 
claimed that his first TDY to Vietnam was in November 12, 
1964, not April 11, 1965.  The veteran claimed that he 
rotated out of Vietnam on April 15, 1966, not December 21, 
1965.  The veteran also questioned the accuracy of any 
government forms generated at the time his crew supported 
MACV-SOG missions.  

The claims file also contains copies of letters reflecting 
that the veteran was asked to participate in a study by Louis 
Harris Associates involving veterans who served in the 
Vietnam conflict.  

In September 1994, copies of the veteran's service personnel 
records were associated with the claims file.  These records 
indicate, in part, that the veteran served with the 464th 
Organizational Maintenance Squadron at Pope Air Force Base 
from January 1964 to September 1966 as an aircraft mechanic, 
and from September 1966 to August 1967 as a corrosion control 
specialist.  

During his PTSD examination by the VA in November 1994, the 
veteran reported that he had had seven tours of duty in Laos, 
Cambodia and Vietnam for a total of approximately 18 months, 
with the tours lasting from as short as 90 days to as long as 
6 months.  One alleged stressor was that although he 
initially went to Southeast Asia on a C- 130 as an assistant 
crew chief, he was instead assigned the job of bagging 
bodies.  Most of the dead were soldiers who had been caught 
and tortured to death by the Pathet Lao or other insurgency 
groups.  The bodies were described as being mutilated in the 
extreme.  Since the soldiers had been captured and killed in 
areas where they were not supposed to be, the work was all 
covert and "deep cover."  The veteran reported that the 
operations were jointly undertaken by the military and the 
CIA.  The veteran recalled the first such body that he 
encountered in the field.  The soldier had been captured and 
tortured.  He had been skinned alive and his testicles had 
been stuffed in his mouth.  His head had been dismembered and 
was sticking on a nearby pole.  His leg had also been removed 
from his body and his dog tags wrapped around an ankle on 
another pole.  

The examiner did not find the absence of supporting records 
as being strange in a case involving clandestine matters and 
described these circumstances as being a rather routine state 
of affairs with the records being "expunged."  Noting the 
letter from General Westmoreland regarding the veteran's 
service, the examiner concluded that the veteran's story 
"fits."  The examiner further noted that the veteran 
described a "nervous breakdown" in 1983 resulting in 
periodic psychiatric treatment ever since for much of which 
was depression.  Some of it, up until the time of 
rehabilitation for chemical dependency in 1986, was for 
alcohol problems.  The examiner declared that the veteran was 
still in treatment for PTSD and that based on the interview 
material he had suffered from this for several decades.  The 
diagnosis was PTSD.  

During the video teleconference hearing in May 1998, the 
veteran attested that he had been involved in transporting 
bodies and cleaning C-130s during the Vietnam War.  He 
reiterated his claim of being directly involved with 
recovering the bodies of those who had been tortured and 
dismembered.  He recalled seeing these bodies hanging in 
trees.  He testified that he left Fort Bragg on November 21, 
1964 and was in Okinawa within 5 or 6 days; that he was 
involved in the C-130 flights from November 28, 1964 to April 
15, 1966; that he had only two rotations back to Pope Air 
Force Base; and that he was loaned out to the 51st Fighter 
Intercept Wing, Detachment 2.  He also testified that he 
spent six out of seven days of every week in Vietnam; that he 
came under enemy fire many times, especially around Pleiku 
and "up into II Corps"; and that there were especially 
frightening events in which he came under attack by half-dead 
enemy troops who would rise up to fire just as the veteran 
was taking out American bodies, in areas which were 
reportedly thought to be cleared of any living enemy and thus 
safe.  The veteran recalled rocket and mortar attacks coming 
within 100 yards of him.  

In further hearing testimony he described staying in a place 
called "Tent City" which was within 400 yards of the base, 
which was for transient people who needed a place to stay 
while at Ton Son Nhut.  He recalled that two airplanes were 
lost due to hostile attacks during this time, and remembered 
the names of two crew members who were lost: Sawyer and 
Norris.  These individuals were described by the veteran as 
also being "third wipers," the nickname given for their 
duty on the C-130s, which he performed.  The veteran also 
testified that his current counselor at the Veterans Center 
in Wilmington, Delaware, actually served with him at Ton Son 
Nhut Air Base.  The veteran provided the name of this 
individual, and it is contained in the hearing transcript.  

In the Remand of November 1998, the RO was requested to 
obtain any additional treatment records of the veteran since 
June 1994, when reports reflecting VA treatment were last 
received.  Also, action was requested to fully develop the 
evidence regarding the stressors for the veteran's claimed 
PTSD.  It was requested that development include the RO 
contacting the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) to assist in verifying the veteran's 
alleged stressors.  It was noted that the veteran had the 
burden of submitting evidence in support of his claim, but 
because the critical evidence might be in the control of the 
Federal Government, VA should be responsible for providing or 
obtaining the material.  Murphy V. Derwinski, 1 Vet. App. 78, 
82 (1990).  If any service stressor was verified, a current 
VA examination, to diagnose or rule out PTSD under the 
criteria of the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) was requested.

Evidence associated with the claims file subsequent to the 
November 1998 Remand by the Board includes the report that 
the veteran was hospitalized by the VA in May 1998 and that 
the admitting diagnosis was PTSD.  In December 1998, the RO 
provided the veteran with four copies of VA Form 21-4142 and 
requested that he provide the names and addresses of all 
sources of any psychiatric treatment (VA or private) since 
June 1994.  The veteran was also afforded another opportunity 
to provide details regarding the incidents involved with 
flying in C-130's in Vietnam during recovery operations, 
combat with the enemy, and transportation of barrels of Agent 
Orange.  The RO described as being most important that he 
provide the names, ranks and/or other identifying information 
concerning any other individuals who had knowledge regarding 
the incidents in question, especially fellow soldiers.  He 
was further requested to obtain statements from these 
individuals, including the individual at the Wilmington 
Veterans Center, who was referenced during the video 
teleconferencing hearing.  Five copies of VA Form 21-4138 
were enclosed for this purpose.  A response within 30 days 
was requested.  

After no response was received, the RO sent identical 
information contained in the December 1998 letter to the 
veteran in a letter dated in February 1999.  Again no 
response was received from the veteran.  

The RO made multiple requests to the service department for 
information regarding the veteran's claimed Vietnam service.  
In August 2000, HQ AFPC/DPPPRA, Randolph Air Force Base, 
Texas, responded that the veteran's records indicted that he 
served on active duty for the period of January 16, 1964, to 
January 15, 1968, and that he had an Armed Forces 
Expeditionary award for service in Vietnam for the period of 
November 4, 1965, to December 21, 1965.  

In April 2000, the RO forwarded pertinent information 
regarding the veteran, his service, and his contentions 
regarding stressor exposure to USASCRUR and requested that it 
provide information to assist in determining the veteran's 
claimed stressor.  That month, USASCRUR responded with some 
interim information reflecting that the matter was under 
review.  The following month, USASCRUR replied that, after 
extensive research, they were unable to document the 
incidents listed in the veteran's claim.  An extract from 
Army Regulation 572-5-1  was provided regarding the criteria 
for receipt of the Armed Forces Expeditionary Medal.  They 
were unable to further document the veteran's Vietnam tour of 
duty and units of assignment.  It was noted that the 
supporting letters that were enclosed for consideration from 
General Westmoreland and others do not contain a date; and 
that the veteran's Air Force Form 7 indicated that he was on 
temporary duty for approximately 45 days during the period of 
November 4, 1965, through December 21, 1965, but that the 
veteran's name does not appear on available operation "Ranch 
Hand" listings.  

In October 2001, the veteran was provided with a supplemental 
statement of the case reflecting all action taken by the RO 
on his claim from the time of the personal hearing to receipt 
of the report from USASCRUR.  It was noted that no reply had 
been received from the veteran in response to the letters 
sent to him requesting information to assist in developing 
the claim of entitlement to service connection for PTSD.  

In December 2001 and January 2002, the representative made 
written arguments in support of the veteran's entitlement to 
service connection for PTSD.  

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, which became effective during the pendency of this 
appeal.  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477(1999), 
opinion withdrawn and appeal dismissed sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims flied on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  

The RO has informed the veteran of the evidence needed to 
substantiate his claim in the statement of the case and the 
subsequent supplemental statements of the case.  The veteran 
was also informed of the necessity of providing detailed 
information regarding his claimed stressors, in terms of the 
relevant dates and the designations of the units involved, 
and that the grant of service connection was dependent on the 
verification of his claimed stressors in the Board's remand.  
The veteran's representative has been provided the claims 
file for review, and did not indicate that the veteran had 
any additional evidence to submit.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

Based on the specific facts of this case, the Board observes 
that no other sources of relevant medical evidence have been 
identified that could aid in the resolution of this appeal.  
The veteran has been afforded a VA psychiatric examination 
and an opportunity to provide testimony before the Board.  
Based on the action taken by the RO in response to the 
November 1998 Remand by the Board, further development does 
not seem to be possible.  It thus falls to the Board to 
address this case on the merits, which it has done.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1361 (1998) (Board has fact-finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and probative 
value, as well as authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  In the circumstances of this case, further 
developmental action would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development of the 
claim and further expending of VA's resources are not 
warranted.

The Board notes that effective March 7, 1997, VA revised the 
regulations pertaining to PTSD to conform with the decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  
Prior to March 7, 1997, the following regulation was in 
effect:

(f)	Post-traumatic stress disorder. Service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (as in effect prior to March 
7, 1997).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The revised regulation provides:

(f)	Post-traumatic stress disorder.  Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as in effect from March 7, 1997).  Under Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the veteran is 
entitled to application of the regulation which is most 
beneficial.  

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborative evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West Supp. 2001); Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001); 38 C.F.R. § 3.102 (as amended by 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001)).  

The record, to include the DD 214, the veteran's service 
personnel records and the statement from the Task Force, does 
not show that the veteran performed any combat duties during 
service.  VAOPGCPREC 12-99.  The Board finds, therefore, that 
the veteran did not engage in combat while in service.  See 
Gaines v. West, 11 Vet. App. 353 (1998) (in adjudicating a 
claim for service connection for PTSD, the Board must make a 
specific finding as to whether the veteran engaged in 
combat).

Because the veteran did not participate in combat, the grant 
of service connection for PTSD is dependent on whether the 
occurrence of his claimed stressors is corroborated by 
credible supporting evidence.  Moreau, 9 Vet. App. at 395; 
38 C.F.R. § 3.304(f).  Both the original and the revised 
version of 38 C.F.R. § 3.304(f) require that non-combat 
stressors be supported by credible evidence, so that neither 
is more favorable to the veteran.  VAOPGCPREC 3-00.

The medical evidence of record shows that the veteran's 
psychiatric symptoms have been diagnosed as PTSD.  That 
diagnosis was, however, based on the veteran's report of 
having experienced specific events during service that 
resulted in him having PTSD.  As will be shown below, those 
events have not been verified, and cannot be verified due to 
the lack of detailed information.  Because the diagnosis of 
PTSD was based on reported history that is not supported by 
any corroborating evidence, the Board finds that a clear or 
substantiated diagnosis of PTSD has not been established.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history is not probative).  As previously stated, without 
verification of the claimed stressors, additional development 
to establish a clear or substantiated diagnosis of PTSD is 
not warranted.

Although there have been numerous diagnoses of PTSD the 
question of whether the veteran was exposed to a stressor in 
service is a factual determination and VA adjudicators are 
not bound to accept confirmatory statements simply because 
treating medical providers have done so.  Wood v. Derwinski, 
1 Vet. App. 190 (1991) (affirmed on reconsideration, 1 Vet. 
App. 406 (1991)); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The VA examiner in November 1994 noted that the 
finding that the veteran suffered from PTSD for several 
decades was based on "interview material."  Further, the 
examiner provided other factors requiring the veteran's post 
service psychiatric treatment, much of which was reportedly 
for depression, including alcohol problems and chemical 
dependency.  The examiner also relied heavily on the letter 
from General Westmoreland to support the veteran's history of 
stressor exposure in Vietnam, but the USASCRUR placed no 
significance on this undated letter which has been offered to 
support the veteran's allegation of having been exposed to 
stressors.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the framework for establishing the presence of a 
recognizable stressor, which is the essential prerequisite to 
support for the diagnosis of PTSD.  The Court's analysis has 
two major components:  The first component involves the 
evidence required to demonstrate the actual occurrence of an 
alleged stressor event; the second involves a determination 
as to whether the stressor event is of the quality required 
to support the diagnosis of PTSD.  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The veteran has submitted numerous lengthy statements in 
which he relates essentially the same facts which are offered 
to support his stressor exposure.  To properly evaluate the 
veteran's claim, the Board found that further attempts to 
verify the veteran's claimed stressors were warranted.  This 
prompted the November 1998 Remand by the Board.  The ultimate 
response on the matter is the May 2001 reply from USASCRUR 
which was negative for any information of the veteran's unit 
having flown C-130 missions to pick up body bags in Vietnam 
and otherwise against the arguments advanced on behalf of the 
veteran in support of the claim.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the claim because of the absence of a stressor and 
the reasonable doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b).  

In sum, no stressor has been verified despite repeated 
efforts by the RO to afford the veteran every administrative 
consideration with regard to this claim.  Inasmuch as the 
service records or other credible supporting evidence do not 
verify the claimed stressors, the record is devoid of a 
diagnosis of PTSD based on a verified stressor, and the Board 
must of necessity conclude that the veteran does not 
currently suffer from PTSD which is related to his military 
service.  


ORDER

Entitlement to service connection for PTSD is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



